Citation Nr: 0807961	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  03-07 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to a total disability evaluation based on 
individual unemployability due to the veteran's service-
connected disabilities (TDIU).  

2.  Entitlement to service connection for peripheral 
neuropathy.

3.  Entitlement to service connection for a vascular 
disability of the right leg.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active duty service from February 1943 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  

The Board issued a Decision/Remand in July 2006.  In the 
decision portion of the action, the Board denied the 
veteran's request for an increased evaluation for a lower 
back disability.  Additionally, the Board reopened the 
veteran's claim involving peripheral neuropathy.  Finally, 
the Board remanded the issues of entitlement to service 
connection for hepatitis, a vascular disability of the right 
leg, and peripheral neuropathy (based on the Board's 
reopening of the claim).  The Board also remanded the issue 
involving entitlement to a TDIU.  After further development, 
the RO granted service connection for the residuals of 
hepatitis.  As such, that issue has been resolved and is no 
longer before the Board.  The three remaining issues have 
been returned to the Board for further action.  

The issues involving entitlement to service connection for 
peripheral neuropathy and a vascular disability of the right 
leg are once again addressed in the REMAND portion of the 
decision below and they are again REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in the decision portion of this action.  

2.  The veteran is service-connected for the residuals of a 
muscle injury of the right thigh, the residuals of an injury 
to the right peroneal and posterior tibial nerves, mechanical 
low back pain, and asymptomatic hepatitis.  The veteran's 
combined rating is 80 percent, with the muscle injury 
disability being assigned a 60 percent evaluation.  

3.  The evidence of record indicates the veteran has four 
years of high school and experience working as an electronic 
technician and electrical engineer.  He last worked in 1979.

4.  The veteran's service-connected disabilities do preclude 
him from obtaining and retaining substantially gainful 
employment.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to the veteran's service-
connected disabilities have been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1) (2007).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006).
 
The Board finds that the AOJ has substantially satisfied the 
duties to notify and assist as required by the VCAA.  To the 
extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the appellant in 
proceeding with the issue given the favorable nature of the 
Board's decision with regard to the issue of entitlement to a 
TDIU rating.

The veteran has requested a total disability evaluation based 
on individual unemployability due to his service-connected 
disabilities.  The veteran's disabilities and the ratings 
assigned to those conditions are listed below:

Residuals of muscle injury, right thigh, 
Muscle Groups XIII and XIV - 60 percent 
disabling.
Residuals of superficial peroneal nerve 
injury, right thigh - 30 percent 
disabling.
Residuals of posterior tibial nerve 
injury, right thigh - 30 percent 
disabling.
Mechanical low back pain - 20 percent 
disabling.
Hepatitis B, asymptomatic - 0 percent 
disabling

The veteran's combined evaluation is 80 percent.  The veteran 
and his accredited representative contend that he is unable 
to maintain substantially gainful employment as a result of 
the symptoms and manifestations produced by his service-
connected disabilities in general.  

A TDIU may be assigned where the schedular rating for 
service-connected disabilities is less than 100 percent when 
it is found that the veteran's service-connected disabilities 
render him unable to secure or follow a substantially gainful 
occupation.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2007).  
Unemployability associated with advancing age or intercurrent 
disability may not be considered in determining entitlement 
to a total compensation rating.  38 C.F.R. § 4.19 (2007).  
Factors to be considered are the veteran's employment history 
and his educational and vocational attainment.  Ferraro v. 
Derwinski, 1 Vet. App. 32, 332 (1991).

The regulatory scheme for a TDIU provides both objective and 
subjective criteria.  Hatlestad v. Derwinski, 3 Vet. App. 
213, 216 (1992); VAOPGCPREC 75-91 (Dec. 27, 1991).  The 
objective criteria, set forth at 38 C.F.R. § 3.340(a)(2) 
(2007), provide for a total rating when there is a single 
disability or a combination of disabilities that results in a 
100 percent schedular evaluation.  Subjective criteria, set 
forth at 38 C.F.R. § 4.16(a) (2007), provide for a TDIU when, 
due to service-connected disability, a veteran is unable to 
secure or follow a substantially gainful occupation, and has 
a single disability rated 60 percent or more, or at least one 
disability rated 40 percent or more with additional 
disability sufficient to bring the combined evaluation to 70 
percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2007).  In 
exceptional circumstances, where the veteran does not meet 
the aforementioned percentage requirements, a total rating 
may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b) (2007).  A TDIU 
presupposes that the rating for the service-connected 
condition is less than 100%, and only asks for TDIU because 
of subjective factors that the objective rating does not 
consider.  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  
In evaluating a veteran's employability, the Board cannot 
overlook the level of education he completed, his 
professional training and employment history.  38 C.F.R. §§ 
3.341, 4.16, 4.19 (2007).

Employment is that "which is ordinarily followed by the 
nondisabled to earn their livelihood with earnings common to 
the particular occupation in the community where the veteran 
resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 
(1991).  "Marginal employment shall not be considered 
substantially gainful employment."  38 C.F.R. § 4.16(a) 
(2007).  Generally, "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91.

Pursuant to 38 C.F.R. § 4.16(b) (2007), when a claimant is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, but 
fails to meet the percentage requirements for eligibility for 
a total rating set forth in 38 C.F.R. § 4.16(a) (2007), such 
case shall be submitted for extraschedular consideration in 
accordance with 38 C.F.R. § 3.321 (2007).  In the present 
case, the veteran does meet the threshold for schedular 
consideration since the veteran has been assigned a 60 
percent disability evaluation for the injury to Muscle Groups 
XVII and XIV and his combined evaluation is 80 percent.  The 
record reflects that the veteran has completed four years of 
high school and has experience working as an electronic 
engineer.  However, the last time he worked in this field was 
in 1979.  There is no indication from the veteran's claims 
folder that he has ever received vocational rehabilitation 
training or any other specialized training.

The veteran admits that for many years he worked at a job 
that did not require extraordinary physical mobility or 
exertion.  In other words, some of his duties could be 
performed while sitting at a desk.  However, that was in 
1979.  Twenty-nine years later, per the veteran, his physical 
abilities have changed.  He contends that his service-
connected back disability limits the amount of time he can 
sit comfortably in a chair.  More importantly, his ability to 
walk has significantly decreased since 1979.  The medical 
records confirm this.  Specifically, the medical records 
indicate that the veteran uses a wheelchair or a motorized 
scooter in order to propel himself over extended distances.  
Because of his service-connected right leg disabilities, he 
has suffered from muscle mass wasting of the leg and has 
fallen many times because the leg has given out.  Moreover, 
the records indicate that as a result of the right leg 
disabilities, the veteran's leg "falls asleep" which makes 
it very difficult for the veteran to ambulate, especially in 
emergency or even normal situations.  

The Court in Van Hoose v. Brown, 4 Vet. App. 361 (1993) held 
that for a veteran to prevail in a claim for individual 
unemployability benefits, it is necessary that the record 
reflect some factor that takes his case outside the norm.  
See also 38 C.F.R. §§ 4.1, 4.15 (2007).  The fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high schedular rating that is assigned is 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether he can find employment.  Moreover, 
there is no statute or regulation that requires VA to conduct 
a job market or employability survey to determine whether a 
claimant is unemployable because of one or more service-
connected disabilities.  See Gary v. Brown, 7 Vet. App. 229 
(1994); see also Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

Unemployability associated with advancing age or intercurrent 
disability may not be used as a basis for a total disability 
rating.  38 C.F.R. § 4.19 (2007).  Marginal employment is not 
to be considered substantially gainful employment.  Factors 
to be considered, however, will include the veteran's 
employment history, educational attainment, and vocational 
experience.  38 C.F.R. § 4.16 (2007).

In determining whether a TDIU is warranted, the VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When evaluating the 
veteran's service-connected disabilities in toto and their 
effect on his ability to obtain and maintain gainful 
employment, the Board is mindful that when it is not possible 
to separate the effects of the service-connected condition 
from a non-service connected condition, 38 C.F.R. § 3.102 
(2007) [which requires that reasonable doubt be resolved in 
the veteran's favor] dictates that such signs and symptoms be 
attributed to the service-connected condition.  See 
Mittleider v. West, 11 Vet. App. 181 (1998).  The Board 
concludes that the reasoning found in Hodges v. Brown, [5 
Vet. App. 375 (1993)], et. al. applies to this case.  While 
the medical records are not without some ambiguity, the VA 
medical records contain medical statements, diagnoses, and 
recessitation of symptoms from the veteran's various treating 
physicians that strongly suggest and insinuate that the 
veteran is totally disabled as a result of his service-
connected disorders.  

Hence, although the entire record is not without a measure of 
ambiguity due to the veteran's other nonservice-connected 
disabilities and lack of other service-connected disorders, 
the Board concludes that the totality of the evidence in the 
file appears to be at least in approximate balance.  As the 
Board is unable to conclude that the preponderance of the 
evidence is against the claim, the claim may not be denied.  
Therefore, pursuant to 38 C.F.R. § 4.16 (2007), it is the 
decision of the Board that the veteran's service-connected 
disabilities render him unable to attain and maintain gainful 
employment, and a total disability rating for compensation 
based on individual unemployability due to his service-
connected disorders is warranted.  The veteran's claim is 
granted.


ORDER

A TDIU due to the veteran's service-connected disabilities is 
granted, subject to the regulations controlling disbursement 
of VA monetary benefits.


REMAND

As noted above, there were three issues that were remanded by 
the Board in the Decision/Remand action of July 2006.  Those 
issues were the TDIU claim that was decided above and the two 
remaining service connection issues.  After reviewing the 
medical information obtained in conjunction with the Remand 
action of July 2006, it is the decision of the Board that the 
claim must once again be returned to the RO/AMC for further 
action.

Specifically, in the Remand the examiner was asked to provide 
comments to the following:

	. . . Based on a review of the 
medical evidence and the current 
examination, the physician must provide a 
medical opinion as to whether it is at 
least as likely as not that a vascular 
disability of the right leg or peripheral 
polyneuropathy is related to service, or 
whether either disability is proximately 
due to or was permanently aggravated by 
the veteran's service-connected 
disorders. . .  

This instruction was repeated by the RO/AMC when it asked for 
an examination in September 2006.  A review of the medical 
information obtained in the requested examination shows that 
only a portion of this request for information was completed.  
The examiner did not provide any type of comments with 
respect to aggravation.  The Board also notes that in the 
July 2006 action, the Board noted that on two separate 
occasions the veteran had been diagnosed as suffering from a 
vascular disorder of the right leg.  The report done in 
October 2006 does not mention this prior history.  More 
importantly, while the examiner opined that the veteran did 
not have a vascular disorder of the right leg, he did not 
provide comments as to why said disorder no longer existed.  
He did not suggest or surmise that the previously diagnosed 
condition had been acute vice chronic in nature.  

Upon reviewing the medical documents obtained after the Board 
Decision/Remand, the Board is of the opinion that the 
requested information was not obtained.  In other words, upon 
reviewing the claims folder, it is the Board's opinion that 
the RO/AMC did not comply with the remand instructions.  In 
Stegall v. West, 11 Vet. App. 268 (1998), the Court held that 
a remand by the Board confers on a claimant, as a matter of 
law, the right to compliance with the remand orders, and that 
the Secretary of Veterans Affairs has a concomitant duty to 
ensure compliance with the terms of the remand.  As the 
medical documents obtained did not specifically attain the 
information needed by the Board, the claim must be returned 
to the RO for the requested information.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the AMC for the following 
development:

1. The veteran should once again be 
scheduled for another examination for the 
purpose of determining whether the 
veteran now suffers from a disability or 
disease of the peripheral nerves and of 
the vascular system of the right leg, and 
whether any found disability(ies) can be 
etiologically linked to an incident that 
occurred while the veteran was in 
service.  The examination results should 
be phrased in the terms "more than 
likely", "less than likely", or "more 
likely than not".  It is recommended 
that such an examination be accomplished 
by a board of doctors composed of a 
neurologist and a pulmonary specialist.  
The examiners should not be physicians 
who have not previously examined the 
veteran.  

The examiner should be asked to express 
an opinion as to whether either purported 
disability has been aggravated by the 
veteran's service-connected disabilities 
in accordance with Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  Additionally, the 
examiner should comment on previous 
diagnoses given by VA health care 
providers that opined that the veteran's 
purported disabilities were related, or 
not related, to his service-connected 
right leg disabilities.  This discussion 
should be based upon conclusive medical 
facts, treatises, or medical records.

The claims folder and this Remand must be 
made available to the appropriate 
examiners for review prior to the 
examination and/or comment.  The results 
proffered by each examiner must reference 
the complete claims folders and any 
inconsistent past diagnoses given.  If 
these matters cannot be medically 
determined without resort to mere 
conjuncture, this should be commented on 
by the examiners in their report.  It is 
requested that the results of the 
examination be typed and included in the 
claims folder for review.

2.  Following completion of the 
foregoing, the RO/AMC must review the 
examination report and ensure that the 
above requested development actions have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the examination report.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

3.  Thereafter, the RO/AMC should re-
adjudicate the issues on appeal.  If the 
benefits sought on appeal remain denied, 
the appellant and the accredited 
representative should be provided a 
supplemental statement of the case 
(SSOC), including all the evidence 
received since the August 2007 SSOC.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.  
Thereafter, the case should be returned 
to the Board, if in order.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


